     Case 2:19-cv-02592-TLN-EFB Document 14 Filed 04/20/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT

 8                      EASTERN DISTRICT OF CALIFORNIA

 9 KWESI MUHAMMAD,                        ) Case No. 2:19-CV-02592-TLN-EFB
10
                                          )
           Plaintiff,                     ) [PROPOSED] ORDER
11                                        )
12         v.                             )
                                          ) Judge: Hon. Troy L. Nunley
13 CHRISTINE BARBER, et al.,              ) Magistrate Judge: Hon. Edmund F. Brennan
14                                        ) Action filed: 12/23/2019
            Defendants.                   )
15

16         The Court is in receipt of Defendant C. Barber’s Ex Parte Application for
17 Extension of Time to File a Responsive Pleading to Plaintiff’s First Amended

18 Complaint.

19         IT IS HEREBY ORDERED:
20         Defendant C. Barber’s Ex Parte Application for Extension of Time to File a
21 Responsive Pleading to Plaintiff’s First Amended Complaint is Granted denied as

22 unnecessary. In due course, the court will screen the amended complaint and

23 order defendant to file a responsive pleading, if appropriate. The deadline to file

24 a responsive pleading to Plaintiff’s First Amended Complaint is extended to May 20,

25 2020.

26 DATED: April 20, 2020.

27

28


     [PROPOSED] ORDER                                             2:19-CV-02592-TLN-EFB
